Order filed May 24, 2022




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                NO. 14-22-00366-CV
                                    ____________

                IN RE HILLIER RESTORATION, LLC, Relator


                         ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                    On Appeal from the 270th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2022-23268

                                      ORDER

      On May 20, 2022, relator Hillier Restoration, LLC filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App.
P. 52. In the petition, relator asks this court to compel the Honorable Dedra Davis,
presiding judge of the 270th District Court, Harris County, Texas, to set aside her
May 16, 2022 order granting real party in interest’s verified petition for an order
authorizing the taking of a deposition to investigate a potential claim or suit pursuant
to Texas Rule of Civil Procedure 202. See Tex. R. Civ. P. 202.

      Relator’s petition does not comply with the Texas Rules of Appellate
Procedure. See Tex. R. App. 52.3(k) (providing that appendix must contain certified
or sworn copy of any order complained of, or any other document showing matter
complained of); 52.7(a)(1); 52.7(a)(1) (requiring relator to file with petition certified
or sworn copy of every document that is material to relator’s claim for relief and that
was filed in any underlying proceeding); 1 52.7(a)(2) (requiring relator to provide
authenticated transcript of any relevant testimony from any underlying proceeding,
including exhibits offered in evidence, or statement that no testimony was adduced
in connection with matter complained). By this order, the court gives relator ten
days’ notice that the petition will be dismissed for failure to comply with Rules
52.3(k), 52.7(a)(1), and 52.7(a)(2).



                                       PER CURIAM


Panel consists of Justices Zimmerer, Spain, and Poissant.




1
 An unsworn declaration is an alternative way to satisfy the requirement of a sworn copy. See
Tex. Civ. Prac. & Rem. Code Ann. § 132.001(c).

                                               2